FILED
                                                                              JUL 01 2010
                            NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



MARC A. STERR,                                    No. 09-16773

              Plaintiff - Appellant,              D.C. No. 2:08-cv-02307-DOC

  v.
                                                  MEMORANDUM *
D. BAPTISTA; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     David O. Carter, District Judge, Presiding

                              Submitted June 29, 2010 **
                               San Francisco, California

Before: ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Marc Sterr, a California state prisoner, appeals pro se from the district

court’s denial of his motion for a preliminary injunction and temporary restraining

order, and the denial of his motion to reconsider the denial, in his action under 42

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act of

2000 (“RLUIPA”). Sterr alleges that prison officials placed substantial burdens on

his right to exercise his religious beliefs in violation of the Free Exercise Clause of

the First Amendment and RLUIPA when officials restricted vegetation for Sterr’s

Earth-based religion to “grass only” and when they set a new schedule for the use

of the prison’s religious grounds. Sterr sought to enjoin the enforcement of the

new regulations. In denying Sterr’s motion for injunctive relief, the district court

held that Sterr had no likelihood of success on the merits of his claims, that he

made no showing of irreparable harm, and that the balance of hardships tilted in

favor of prison officials.

      We review the denial of the preliminary injunction for an abuse of

discretion. Earth Island Inst. v. USFS, 351 F.3d 1291, 1298 (9th Cir. 2003). We

“determine de novo whether the trial court identified the correct legal rule to apply

to the relief requested.” United States v. Hickson, 585 F.3d 1247, 1262 (9th Cir.

2009) (en banc). If the correct legal standard is applied “then we reverse only

when the district court reaches a result that is illogical, implausible, or without

support in the inferences that may be drawn from the record.” N.D. v. Haw. Dep’t

of Educ., 600 F.3d 1104, 1111 (9th Cir. 2010).




                                            2                                    09-16773
      Here, the district court was guided by the more lenient preliminary

injunction standards of our pre-Winter v. Natural. Res. Def. Council, 129 S. Ct.

365 (2008), cases. We will not disturb the district court’s “denial of relief unless

the denial itself constituted an abuse of discretion.” McDermott v. Ampersand

Publ’g, LLC, 593 F.3d 950, 963 (9th Cir. 2010), citing, Am. Trucking Ass’ns, Inc.

v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009), because where we

would affirm the denial of injunctive relief under the pre-Winter standard we

would also affirm denial under the more stringent Winter standard. Id.

      We conclude that the district court applied the correct law in determining

that Sterr was not likely to prevail on his Free Exercise and RLUIPA claims, and

we further conclude that the district court did not abuse its discretion by denying

Sterr’s motion for a preliminary injunction. Earth Island Inst., 351 F.3d at 1298.

      AFFIRMED.




                                           3                                    09-16773